DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .
An amendment was received from applicant on 1/13/2022.
Terminal Disclaimers were received from applicant on 12/22/2021 and 1/13/2022.
No claims are amended; however, claims 1-3 were amended on 12/22/2021.
Claims 1-14 are remaining in the application.
Terminal Disclaimer
6.	The terminal disclaimers (TDs) filed on 12/22/2021 and 1/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10787237, U.S. Patent No. 10486786, and U.S. Patent No. 10933965, have been reviewed and are accepted. The TDs have been approved and recorded.
Allowable Subject Matter
7.	Applicant’s amendment overcomes all previous rejections as presented in the Non Final Rejection and Final Rejections mailed on 6/3/2019 and 1/13/2022, respectively.
8.	In view of the foregoing, remaining claims 1-14 are allowed.
Reasons for Allowance
9.	The prior art does not disclose, teach or suggest:
The claimed watercraft comprising: a hull having an exterior bottom surface; an intake mount secured to the exterior bottom surface of the hull: a jet pump including a water intake configured to take in water from a body of water, the water intake being secured to the intake mount; and at least one vibration insulator sandwiched between the water intake and the intake mount, wherein the intake mount is generally U-shaped and has first and second ends defining a space for receiving a base of the water intake.
As specifically claimed by applicant.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 
11.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/Senior Examiner, Art Unit 3617
1/24/2022